Exhibit 10.15

 

 

TERADYNE, INC. 2006 EQUITY AND CASH COMPENSATION INCENTIVE PLAN

NOTICE OF STOCK OPTION GRANT AND TERMS FOR U.S. RECIPIENTS

 

 

Name:

Employee ID:

In granting stock options, Teradyne, Inc. (“Teradyne”) seeks to provide
employees with incentive to help drive Teradyne’s future success and to share in
the economic benefits of that success. We all look forward to your contributions
to that effort.

In recognition of your contributions to Teradyne, you have been granted a stock
option award consisting of the right to receive up to xx shares of Teradyne
common stock upon exercise of this option in accordance with its terms. This
stock option grant was approved effective January 26, 2018 (the “Effective
Date”). The Stock Option Grant Details applicable to this stock option grant are
listed below.

This stock option grant is subject to the Stock Option Terms for U.S. Recipients
attached hereto and the terms of the Teradyne, Inc. 2006 Equity and Cash
Compensation Incentive Plan (the “Plan”). Stock options covered by this award
will be exercisable over time as described in and subject to the vesting
conditions of the attached Stock Option Terms for U.S. Recipients.

The Plan prospectus, consisting of a “Participant Information” document that
summarizes the Plan and the complete Plan, is available on “In-Site,” Teradyne’s
internal Web site. To access the information, go to:

http://cms.corp.teradyne.com/insite/FunctionsGroups/GeneralAdministrative/HumanResources/GLOBALPOLICY/EquityCompensationOptionsRSU%E2%80%99s/index.htm.

Please note that printed versions of the Plan prospectus documents are available
to you, at no charge, upon request to HR Service Center, Teradyne, Inc., 600
Riverpark Drive, North Reading, MA 01864, (978) 370-3041.

 

TERADYNE, INC.

Stock Option Grant Details:

Grant Date/Effective Date: January 26, 2018

Number of Shares under Option: [xx]

Per Share Exercise Price/FMV on Grant Date: [$•]

 

LOGO [g504255g27e07.jpg] Charles J. Gray V.P., General Counsel and Secretary

(2018 Stock Option)

Grant #

 

1



--------------------------------------------------------------------------------

 

STOCK OPTION TERMS FOR U.S. RECIPIENTS

1. Option Grant, Exercise and Vesting.

(a) Stock Option Grant. Teradyne, Inc. hereby grants to the recipient an award
(this “Award”) of nonstatutory stock options (the “Stock Options”) under the
Teradyne, Inc. 2006 Equity and Cash Compensation Incentive Plan (the “Plan”).
The Stock Options represent the right of the recipient to purchase that number
of shares of Teradyne common stock set forth in the Notice of Stock Option Grant
and Terms for U.S. Recipients (the “Notice of Grant”) attached hereto upon
satisfaction of the terms set forth in these Stock Option Terms for U.S.
Recipients (this “Agreement”). This Award is governed by and subject to the
terms of the Plan, the Notice of Grant and this Agreement.

Capitalized terms used but not otherwise defined herein will have the meaning
set forth in the Notice of Grant or the Plan. In the event of any
inconsistencies or differences between the Plan and this Agreement, the Plan
shall prevail. The terms governing this Award are intended to comply with all
applicable laws and regulations.

(b) These Stock Options vest and become exercisable yearly on the anniversary of
the Effective Date. None of the Stock Options subject to this Award will be
vested or exercisable on the Effective Date. Except as provided in (d) below,
25% of the Stock Options granted will vest and become exercisable on the first
and each of the three subsequent anniversaries of the Effective Date until the
total grant is fully vested and exercisable on the fourth anniversary of the
Effective Date. The Committee shall have the right to accelerate the date that
any installment of this Award becomes vested and exercisable, including, but not
limited, to events such as disability, death or upon the acquisition of control
of Teradyne by another entity.

(c) After Stock Options become exercisable, they can be exercised at any time
prior to and on the Option Expiration Date. This Award expires at the close of
business at Teradyne’s headquarters on the date that is seven years from the
Effective Date (the “Option Expiration Date”). This Award may expire earlier if
the recipient’s employment or other business relationship terminates, as
described below.

(d) The Stock Options will not vest further after termination of employment or
other business relationship except in limited certain circumstances. If the
recipient’s employment or business relationship with Teradyne or, if different,
the recipient’s employer (the “Employer”) or any Subsidiary of Teradyne
terminates for any reason except disability or death, then this Award will not
vest after the recipient’s employment or other business relationship ends and
this Award will automatically expire at the close of business at Teradyne’s
headquarters on the date ninety (90) days after the recipient’s termination
date, or if earlier, the Option Expiration Date.

If the recipient’s employment or other business relationship with Teradyne, the
Employer or any Subsidiary of Teradyne ends on account of permanent disability
or death, the unvested portion of this Award which would have vested under the
applicable rule stated in (b) above shall automatically become vested in full on
the date of the recipient’s termination of employment or business relationship
on account of permanent disability or death and the vested portion of this Award
may be exercised in accordance with Section 11(a) of the Plan until the earlier
of (1) the close of business at Teradyne’s headquarters on the date that is one
year subsequent to the recipient’s termination due to permanent disability or
death or (2) the Option Expiration Date.

The recipient’s employment or other business relationship shall be considered as
continuing uninterrupted during any bona fide leave of absence (such as those
attributable to illness or military obligations) provided that the period of
such leave does not exceed 90 days or, in the case of an employee, if longer,
any period during which the employee’s right to reemployment is guaranteed by
statute. A bona fide leave of absence with the written approval of the Committee
shall not be considered an interruption of employment or other business
relationship, provided that such written approval contractually obligates
Teradyne, the Employer or any other Subsidiary of Teradyne to continue the
recipient’s employment or other business relationship after the approved period
of absence.

 

2



--------------------------------------------------------------------------------

2. Procedure for Exercising Stock Options.

(a) Stock Options are exercised by giving written notice to Teradyne in the form
(or by such other procedures as) specified by the Committee stating the election
to exercise, specifying the number of shares as to which Stock Options are being
exercised and paying Teradyne the full exercise price for such shares, plus any
applicable Tax-Related Items (as defined in Section 6 below). Payment can be
made to Teradyne by a combination of cash, certified or bank check, or personal
check (in each case in United States dollars), or by delivery of shares of
Teradyne common stock having a Fair Market Value equal as of the date of the
exercise to the cash exercise price of the Option, provided that such shares
were not acquired by the Participant in the prior six months, or through a
broker-dealer sale and remittance procedure pursuant to which the recipient
shall provide written irrevocable instructions to a brokerage firm to effect the
immediate sale of some or all of the purchased shares and remit to Teradyne
sufficient funds to cover the aggregate exercise price payable for the purchased
shares, plus any applicable Tax-Related Items designated by Teradyne, and shall
provide written directives to Teradyne to deliver the purchased shares directly
to such brokerage firm to complete the sale transaction, provided that such
process is consistent with and permissible under applicable law.

(b) The recipient shall not have any rights as a stockholder in, to or with
respect to any shares which may be covered by this Award (including but not
limited to the right to vote or to receive dividends) until the issuance of
shares to the recipient upon exercise of the Stock Options. All shares issuable
upon exercise of the Stock Options will be transferred or issued to the
recipient (or his or her estate, in the event of death) promptly upon exercise.

(c) With regard to any Stock Option exercises, Teradyne will not be required to
transfer or issue any shares until arrangements satisfactory to it have been
made to address any Tax-Related Items and withholding requirements which might
arise by reason of the Stock Option exercise. Teradyne will pay any transfer or
issue tax and deliver the shares purchased.

3. Assignment and Transferability. This Stock Option may not be assigned or
transferred (except by will or the laws of descent and distribution) other than
as provided in Section 11(a) of the Plan.

4. Capital Changes and Business Succession. Section 3(c) of the Plan contains
provisions for adjusting (or substituting) the number and class of securities,
vesting schedule, exercise price and other terms of outstanding stock-based
awards granted under the Plan if a recapitalization, stock split, merger, or
other specified event occurs and the Committee determines that an adjustment (or
substitution) is appropriate. In that event, the recipient will be notified of
the adjustment (or substitution), if any, to this Award.

5. Employment or Business Relationship. This Award and the recipient’s
participation in the Plan shall not create any right of continued employment or
business relationship or be interpreted as forming or amending an employment
contract or business relationship with Teradyne or its Subsidiaries, and does
not affect the right of the recipient, Teradyne or the Employer to terminate the
recipient’s employment or a business relationship at any time.

6. Tax Obligations.

(a) Responsibility for Taxes. The recipient acknowledges that, regardless of any
action taken by Teradyne or the Employer, the ultimate liability for all income
tax, social insurance, payroll tax, fringe benefits tax, payment on account or
other tax-related items related to the recipient’s participation in the Plan and
legally applicable to the recipient (“Tax-Related Items”), is and remains the
recipient’s responsibility and may exceed the amount actually withheld by
Teradyne or the Employer. The recipient further acknowledges that Teradyne
and/or the Employer (1) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the Stock
Options, including, but not limited to, the grant, vesting or exercise of the
Stock Options, the subsequent sale of shares acquired pursuant to such exercise
and the receipt of any dividends or other distributions, and (2) do not commit
to and are under no obligation to structure the terms of the grant or any aspect
of the Stock Option to reduce or eliminate the recipient’s liability for
Tax-Related Items or achieve any particular tax result. Further, if the
recipient is subject to Tax-Related Items in more than one jurisdiction, the
recipient acknowledges that Teradyne and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.

(b) Tax Withholding. Prior to any relevant taxable or tax withholding event, as
applicable, the recipient agrees to make adequate arrangements satisfactory to
Teradyne and/or the Employer to satisfy all Tax-Related Items. In this regard,
the recipient authorizes Teradyne and/or the Employer, or their respective
agents, to satisfy any applicable withholding obligations with regard to all
Tax-Related Items by withholding from proceeds of the sale of shares acquired at
exercise of the Stock Options either through a voluntary sale or through a
mandatory sale arranged by Teradyne (on the recipient’s behalf pursuant to this
authorization) without further consent. Teradyne may withhold or account for
Tax-Related Items by considering maximum applicable rates, in which case the
recipient will receive a refund of any over-withheld amount in cash and will
have no entitlement to the common stock equivalent. Alternatively, the recipient
may elect to satisfy the recipient’s obligations for Tax-Related Items by
delivery of cash or check to Teradyne or the Employer.

 

3



--------------------------------------------------------------------------------

7. Compliance with Laws. Shares to be issued under this Award are currently
registered under the United States Securities Act of 1933, as amended. If such
registration is not in effect at the time of vesting, the recipient will be
required to represent to Teradyne that the recipient is acquiring such shares as
an investment and not with a view to the sale of those shares. Notwithstanding
any other provision of the Plan or the Agreement, unless there is an available
exemption from any registration, qualification or other legal requirement
applicable to the shares of common stock, Teradyne shall not be required to
deliver any shares of common stock issuable upon exercise of the Stock Options
prior to the completion of any registration or qualification of the shares under
any local, state, federal or foreign securities or exchange control law or under
rulings or regulations of the United States Securities and Exchange Commission
(“SEC”) or of any other governmental regulatory body, or prior to obtaining any
approval or other clearance from any local, state, federal or foreign
governmental agency, which registration, qualification or approval Teradyne
shall, in its absolute discretion, deem necessary or advisable. The recipient
understands that Teradyne is under no obligation to register or qualify the
shares with the SEC or any state or foreign securities commission or to seek
approval or clearance from any governmental authority for the issuance or sale
of the shares. Further, the recipient agrees that Teradyne shall have unilateral
authority to amend the Plan and the Agreement without the recipient’s consent to
the extent necessary to comply with securities or other laws applicable to
issuance of shares.

8. Governing Law and Venue. The Award and the provisions of this Agreement are
governed by, and subject to, the laws of the Commonwealth of Massachusetts,
without regard to the conflict of law provisions, as provided in the Plan. For
purposes of litigating any dispute that arises under this Award or this
Agreement, the parties hereby submit to and consent to the jurisdiction of the
Commonwealth of Massachusetts, agree that such litigation shall be conducted in
the courts of Middlesex County, or the federal courts for the United States for
the District of Massachusetts, where this grant is made and/or to be performed.

9. Electronic Delivery and Acceptance. Teradyne may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The recipient hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by Teradyne or a
third party designated by Teradyne.

10. Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

11. Imposition of Other Requirements. Teradyne reserves the right to impose
other requirements on the recipient’s participation in the Plan, on the Stock
Options and on any shares of common stock acquired under the Plan, to the extent
Teradyne determines it is necessary or advisable for legal or administrative
reasons, and to require the recipient to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.

12. Waiver. The recipient acknowledges that a waiver by Teradyne of breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by the
recipient or any other recipient.

13. No Advice Regarding Grant. Teradyne is not providing any tax, legal or
financial advice, nor is Teradyne making any recommendations regarding the
recipient’s participation in the Plan, or the recipient’s acquisition or sale of
the underlying shares of common stock. The recipient should consult with his or
her own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.

14. Insider Trading Restrictions/Market Abuse Laws. The recipient acknowledges
that, depending on the recipient’s or his or her broker’s country of residence
or where the shares of common stock are listed, the recipient may be subject to
insider trading restrictions and/or market abuse laws which may affect the
recipient’s ability to accept, acquire, sell or otherwise dispose of shares of
common stock, rights to shares of common stock (e.g., Stock Options) or rights
linked to the value of shares of common stock under the Plan during such times
the recipient is considered to have “inside information” regarding Teradyne (as
defined by the laws or regulations in the recipient’s country). The recipient is
responsible for ensuring compliance with any restrictions and should consult his
or her personal legal advisor on this matter.

 

4



--------------------------------------------------------------------------------

15. Recoupment. The recipient agrees that the Stock Option and any financial
gain realized by the recipient through exercise of the Stock Option or sale of
any shares of common stock acquired shall be subject to forfeiture and/or
repayment to the Company to the extent required to comply with any applicable
laws or the rules and regulations of the securities exchange or inter-dealer
quotation system on which the shares of common stock are listed or quoted,
including, without limitation, pursuant to Section 954 of the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010.

 

5